Citation Nr: 0110614	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 5, 1991 
for the award of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from January 1963 to August 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, denying an effective date earlier than 
March 5, 1991 for the award of service connection for 
schizophrenia. 

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 8, 2000 at which 
time he testified with respect to the claim now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.


INTRODUCTION 

The veteran's original claim for service connection for 
schizophrenia was denied by an unappealed rating decision in 
January 1985.  A review of the record to include the 
veteran's hearing testimony discloses that he has 
successfully raised the issue of whether there was clear and 
unmistakable error (CUE) in that 1985 rating action that 
denied service connection.  It is argued by the veteran and 
his representative that the "presumption of soundness rule" 
was not properly applied in the 1985 rating action thereby 
creating error in that decision.  

The Board construes the submissions of the veteran and his 
representative as a raised claim that there was CUE in the 
January 1985 RO rating decision denying service connection 
for schizophrenia.  The Board further finds that this raised 
issue is intertwined with the certified issue because the 
"very real potential exists" that the conclusion as to the 
CUE claim will have an impact on the issue in appellate 
status.  See Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Under such 
circumstances, the RO must adjudicate the intertwined issue 
before appellate consideration of the issue of whether an 
earlier effective date for the award of service connection 
for schizophrenia is warranted.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements with respect to 
the CUE claim, the case is REMANDED to the RO for the 
following development:

1.  Inasmuch as the issue of whether there 
was clear and unmistakable error in the 
January 1985 rating action is deemed to be 
"inextricably intertwined" with the 
certified issue of entitlement to an 
effective date earlier than March 5, 1991, 
for the award of service connection for 
schizophrenia, the RO should take 
appropriate adjudicative action with 
respect to the CUE claim.  

2.  The RO should ensure that all 
applicable notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 with respect to this case has been 
completed prior to its return to the Board 
from remand.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  If the CUE claim is denied, the 
appellant and his representative should 
be notified of the determination and of 
the right to appeal.  If a timely notice 
of disagreement is filed, the appellant 
and his representative should be 
furnished with a statement of the case 
(SOC) on the CUE issue.  The SOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent.  If the veteran thereafter 
files a timely substantive appeal 
concerning the CUE issue, the RO should 
then certify it for appellate 
consideration.  If the veteran does not 
complete a timely appeal regarding the 
CUE issue, the RO should return the case 
to the Board for further appellate 
consideration of his claim of entitlement 
to an effective date earlier than March 
5, 1991 for the award of service 
connection for schizophrenia, if 
otherwise in order.

4.  If the CUE claim is granted, the RO 
should then readjudicate the claim of 
entitlement to an effective date earlier 
than March 5, 1991 for the award of 
service connection for schizophrenia.  If 
the determination remains adverse to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted.  
The veteran should then be afforded the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


